DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 5, 9, 12, and 25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Benson et al. (2013/0255816).
	With regard to claim 1, an apparatus for restricting the bending of a tubular member underwater (abstract), said apparatus comprising:
	a plurality of interlocking modules (220) each formed from a first half shell component (20b) circumferentially displaced from a second half-shell component (20a; para 0024), wherein the first half shell component comprises one or more projections (32) extending from a side edge thereof (fig. 1) and the second half shell component comprises one or more grooves (34) in a side edge thereof (fig. 1), the 
	With regard to claim 2, Benson further discloses the projections of the first half shell component and the grooves of the second half shell component are provided in both side edges of the respective components (fig. 1).
	With regard to claim 5, Benson further discloses the first half shell component comprises two angled projections (fig. 1) and the second half shell component comprises two cooperating angle grooves (fig. 1).
	With regard to claim 9, Benson further discloses the or each projection comprises a base portion in the region where the projection meets the side edge of the first half shell component (fig. 1).
	With regard to claim 12, Benson further discloses wherein each of the first and second half shell components comprise a female portion and a male portion (fig. 1).
	With regard to claim 25, Benson discloses the claimed invention as discussed above and further discloses one or more slots (fig. 1; complementary component to projections), the arrangement being such that each of the one of more projections of the first half shell component is inter-engaged with a corresponding slot of the second half 6ATTORNEY DOCKET NO. MRG-40806-USO1 shell component and wherein the projections and slots are angled such that the first and second half shell components cannot be radially separated (figs. 1-2).
	
Claim(s) 1, 7, 12, and 14-25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Meijer et al. (WO 2016/080827).
	With regard to claim 1, Meijer discloses an apparatus for restricting the bending of a tubular member underwater (abstract), said apparatus comprising:

	With regard to claim 7, Meijer further discloses the projection or projections have a thickness of around 50% of the thickness of the first half shell component (figs. 2-3).  
	With regard to claim 12, Meijer further discloses wherein each of the first and second half shell components comprise a female portion and a male portion (fig. 2).
	With regard to claim 14, Meijer further discloses a channel is formed through each half shell component from the female to the male portion (fig. 2).
	With regard to claim 15, Meijer further discloses the channel is open at either end and forms a conduit through which a tubular member (2) can pass (figs. 2,5).  
	With regard to claim 16, Meijer further discloses the male portion (9) of the conduit comprises an elongate neck (fig. 3). 
	With regard to claim 17, Meijer further discloses the diameter of the neck is less than the diameter of the female portion (10) of the components (fig. 3).  
	With regard to claim 18, Meijer further discloses wherein the neck terminates in a nose portion (flange of neck; fig. 3).  
	With regard to claim 19, Meijer further discloses the nose portion has a diameter greater than the neck (fig. 3) but less than that of the female portion (fig. 4).  	

	With regard to claim 21, Meijer further discloses a second abutment surface is provided within the socket of the female portion (fig. 4).  
	With regard to claim 22, Meijer further discloses a third abutment surface is provided between the female portion and the neck portion (fig. 4).  
	With regard to claim 23, Meijer further discloses a fourth abutment surface is provided on an outer end surface of the female portion (fig. 4).  
	With regard to claim 24, Meijer further discloses arrangement of abutment surfaces is such that when a plurality of modular components are interconnected, the first and third abutment surfaces of a first module abut with the second and fourth abutment surfaces respectively of a second module (fig. 4).
	With regard to claim 25, Meijer discloses the claimed invention as discussed above and further discloses one or more slots (16), the arrangement being such that each of the one of more projections of the first half shell component is inter-engaged with a corresponding slot of the second half 6ATTORNEY DOCKET NO. MRG-40806-USO1 shell component and wherein the projections and slots are angled such that the first and second half shell components cannot be radially separated (figs. 2-3).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Benson et al. (2013/0255816).
	With regard to claim 3, Benson discloses the invention substantially as claimed and appears to suggest an angle between 40 and 50 degrees (fig. 1) however fails to explicitly state such limitations. 
	However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the angle between 40 and 50 degrees, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meijer et al. (WO 2016/080827).	
	With regard to claim 8, Meijer discloses the invention substantially as claimed and appears to suggest the projection or projections have a thickness of around 50% of the thickness of the first half shell component (fig. 2), however fails to explicitly state such limitations. 
	However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the projection or projections have a thickness of around 50% of the thickness of the first half shell component, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN F FIORELLO whose telephone number is (571)270-7012.  The examiner can normally be reached on Mon-Fri 8:00AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571)270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BENJAMIN F FIORELLO/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        




BF
3/26/2021